CHIEF JUSTICE HOLT
delivered the opinion of the court.
The appellant, J. C. Rndd, rented certain lands to one Allen for one year. The rent was payable on January 30, 1888, which was the end of the term. Allen, without the knowledge of Rudd, sub-let a small part of the land to the appellee, J. W. Ford, who cultivated it in tobacco, Allen to get one-half of it as rent. The crop was sold, and removed from the premises on and shortly prior to January 14, 1888. January 30, 1888, the purchasers, Jay Hardy & Co., disregarding the protests of Ford, paid the proceeds to Rudd upon.his rent, he having indemnified them in doing so. Ford was a housekeeper, his family consisting of himself, wife and eight children. He had no property, save his part of the tobacco or its proceeds.
The lower court held that Rudd, as landlord, had a lien upon the tobacco or its proceeds, but that it was subject to a claim by Ford under the exemption law. The amount allowed the latter does not exceed what he is entitled to as an exemption, if his case comes within the statute, and the only question necessary to be considered is, whether a sub-tenant who enters under a tenant who holds for a term not exceeding a year is entitled to the exemption allowed, by section one of the act of May 17, 1886 (G-eneral Statutes, page 571), as against the claim of the land’ lord upon the original tenant. It says:
“The following property shall be exempt from execution, attachment, distress or fee-bill, namely: * * * * all wearing apparel, sufficient provisions, including breadstuff and animal food, to sustain the family for one year. If not on hand, other personal *185property, money or growing crop,' not to exceed forty dollars in value for each member of the family.” * X X X
The statute relative to landlord and tenant provides that the personal estate of a sub-tenant found on the rented premises shall be liable to distraint by the landlord, and that he shall have “a superior lien on the produce of the farm or premises rented, on the fixtures, on the household furniture and other personal property of the tenant, or under-tenant, owned by him after possession is taken under the lease; but such lease shall not be for more than one year’s rent due or to become due, nor for any rent which has been due for more than one hundred and twenty days.” (General Statutes, chapter 66, article 2, section 13.)
The exemption statute applies, however, as against the landlord’s lien. He can not seize for his rent the property which is exempt to the tenant. The lien is subordinate to this right of the latter. The statute relating to landlord and tenant expressly says :
“Property exempted from execution shall be also exempted from distress or attachment for rent, except for money or property furnished the tenant by the landlord for the purpose of enabling the tenant to subsist, or to raise his crop, for which the landlord shall have a lien on the whole crop of the tenant raised on the leased or rented premises.” (General Statutes, chapter 66, article 6, section 5.)
It is said, however, that the exemption statute only applies as between debtor and creditor; that the subtenant is not the debtor of the original landlord, and that, therefore, he can not claim the exemption as *186against Mm. Our statute does not use the word “debtor;” but, conceding that an exemption ordinarily applies to the relation existing between creditor and debtor, yet does not the sub-tenant, when the original landlord attempts to seize his property for the rent, occupy the relation of debtor within the spirit of the statute ? It was enacted ior humane purposes; the intended policy i¿ to be considered, and it is to be liberally construed in furtherance of the spirit and policy which led to its adoption. The word “debtor,” in its broad sense, implies liability, and if our exemption statute is taken as having been enacted with the view that the words “creditor” and “debtor” were to be understood, although not used, then, in view of the purpose and spirit of the law, they should be given their broadest meaning. It is a stern statutory rule which makes the property of the sub-tenant liable for the rent owing to the original landlord, and the latter can not well complain if another statutory provision, enacted for a benevolent purpose and dictated by a proper policy, exempts certain property from liability to his claim. The law has provided him with a remedy ample for his protection. He may, if the lease be not for a longer term than two years, dispossess the occupant if the tenant sub-lets the premises without his written consent.
The case before us is not like one where the landlord’s lien has attached, and then a sale is made of the property. In such a case he may, of course, follow it in the hands of the vendee, and subject it to Ms lien, if he does so within the period prescribed *187by the statute; and this was the case presented in Eberhart’s Appeal, 39 Pa. St., 509. Moreover, the statute under which the exemption was there claimed expressly used the term “debtor. Here, however, the property,’ or its proceeds, which is sought to be subjected, always belonged to the sub-tenant. It is true it was raised upon the rented land, but the superior lien given to the original landlord as to it is subject to the tenant’s right of exemption. The statute also gives the landlord a superior lien on the household furniture and other personal property of the tenant and sub-tenant owned by him after possession is taken under the lease; but suppose a sub-tenant has but one horse or one table, both of which are exempt by the statute, will it be contended that the original landlord would distrain them for the reason that, in the strict meaning of the terms, the relation of creditor and debtor does not exist between him and the subtenant? Equal reason exists for the right to do so, if the property or its proceeds now claimed as exempt is not so; and thus the sub-tenant may be stripped of all his exempt property, and his family left utterly destitute. Such a construction would defeat the humane purpose of the statute, and the spirit of it does not admit of such an interpretation. (Patterson v. Mosby, MS. Opin., Court of Appeals, April 15, 1880.)
The lien of the landlord in a case like this one does not attach to the property prior to the vesting of the right to it in the sub-tenant; and, therefore, while the statute gives the former a lien upon it, yet it is subject to the statutory right of the latter to Ms proper exemption, because in case of distraint the statute *188expresslyprovid.es that it shall be subject to any" existing exemption right.
A proper construction of the statute requires that whenever the landlord in a case like this one attempts to subject the property of the sub-tenant to his claim for rent, whether that property be the crop raised by the sub tenant upon the land or otherwise, he is entitled to the statutory exemption, because his property is sought to be made liable, and as against that liability the exemption is allowed.
The judgment below conformed to this view, and it is, therefore, affirmed.